Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8-10, 13, 17, and 19-20 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 04/11/2022.
   Status of the claims:
Claims 1, 5, 8-10, 13, 17, and 19-20 have been amended.
Claims 2-4, 6-7, 11-12, 14-16 and 18 have been canceled.
The rejection of claim 1 under 35 U.S.C. 112 (b) is withdrawn in response to Applicant's amendment filed on 04/11/2022.
The amendment overcomes the prior art rejections 1, 5, 8-10, 13, 17. However, upon further consideration, a new ground(s) of rejection is made in view of Allen. et al. (US 6392747 B1) necessitated by the claim amendment.
The amendment fails to overcome the rejections of claims 19-20 under 35 U.S.C 102 (a)(1) as being patentable over Subasingha and also, there is no substantial reason why claim 3 is canceled. See below.


Specification
The disclosure is objected to because of the following informalities: 
In page 9, line 16 path 222 A should be corrected to path 220A
         Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen. et al. (US 6392747 B1).
Regarding claim 1, Allen teaches a light detection and ranging (LIDAR) system comprising: 
a receiver circuit including a signal chain and configured to receive a signal corresponding to light reflected from an object, the receiver circuit configured to split the signal between at least two signal processing paths, wherein a first signal processing path includes a first filter, wherein a second signal processing path includes a second filter (Fig. 4, col 7: lines 16-25), 

wherein the signal chain is configured to perform echo detection using a filtered output of the first signal processing path (Fig. 4, col 7: lines 20-23), and 
wherein the signal chain is configured to perform distance estimation using a filtered output of the second processing path (Fig. 4, col 7: lines 24-65).
Regarding claim 5, Allen teaches the LIDAR system of claim [[4]] 1, wherein the signal chain configured to perform distance estimation using the filtering, transformation, or thresholding output of the second signal processing path also uses an echo detection output (Fig. 4, col 7: lines 11-65).
Regarding claim 8, Allen teaches the LIDAR system of claim [[7]] 1, wherein the first filter (Fig.4, filter 52) has a first bandwidth and the second filter (Fig. 4, filter 54) has a second bandwidth (Fig. 4, col 7: lines 20-26. It would have been obvious that each filter has a bandwidth), and wherein the second bandwidth is higher than the first bandwidth (Matched filter 52 can have a lower bandwidth since it optimizes the peak signal-to-noise ratio of first amplifier output 51).
Regarding claim 13, Allen teaches a method of operating a light detection and ranging (LIDAR) system having at least two signal processing paths (Fig. 4, Col 7: lines 16-21), the method comprising: 
splitting a signal between the at least two signal processing paths, the signal corresponding to light reflected from an object (Fig. 4, Col 7: lines 16-21); 
performing echo detection using an output of a first filter in a first signal processing path (Fig. 4, col 7: lines 20-23); and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/697,793Dkt: 3867.692US1 Filing Date: November 27, 2019 
Title: LIDAR RECEIVER WITH MULTIPLE DETECTION PATHSperforming an output of a second filter  in a second signal processing path (Fig. 4, col 7: lines 24-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Gunnam et al. (US 20190179018 A1).
Regarding claim 17, Allen teaches the method of claim 13, further comprising: in [[a]] the first path 
Allen fails to explicitly teaches in [[a]] the second path 
However, Gunnam teaches the receiver circuit with multi- return signal reflected by multiple object due to laser beam divergence, wherein the receiver circuit receives signals with different pulse shape since the reflected signal can even come from unwanted object and therefore each matched filter inherently defining different pulse shape Fig. 7, para [62]. See also, fig. 2, para [40]).
Claims 19-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Subasingha et al. (US 20190293770 A1).
Regarding claim 19, Allen teaches a light detection and ranging (LIDAR) system comprising: 
a receiver circuit configured to receive a signal corresponding to light reflected from an object, the receiver circuit configured to split the signal between at least two signal processing paths (Fig. 4, col 7: lines 16-20), 
Allen fails to explicitly teach but Subasingha teaches the receiver circuit including: 
a saturation determination circuit configured to determine a level of the signal (Para [57]: lines 8-13), wherein an output of the saturation determination circuit is configured to select one of the signal processing paths (para [58]); and 
a pulse saturation compensation circuit configured to receive the signal and perform a compensation on the signal (Para [57]: lines 8-13)
It would have been obvious to modify Allen’s Lidar system, in view of Subasingha to include a saturated signal detector 404 with outputs 418 and 420 so that the Lidar system can be used to more accurately identify an object and determine the relative position between the vehicle and the object.
Regarding claim 20, Allen, as modified in view of Subasingha, teaches the LIDAR system of claim 19, wherein the receiver circuit comprises a multiplexer coupled to an output of the saturation determination circuit (Subasingha, Fig. 4, multiplexer 422, distance 418 and width 420, para [57]) .

Claims 9-10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Subasingha et al. (US 20190293770 A1) and Gunnam et al. (US 20190179018 A1).
Regarding claim 9, Allen, as modified in view of Subasingha, teaches the LIDAR system of claim [[1]] 19, wherein: 
a first one of the signal processing paths includes a first discriminator having a first threshold (Allen, Fig. 4, comparator 56, col 7: lines 37-41); 
Allen, as modified in view of Subasingha, fails to explicitly teaches a second one of the signal processing paths includes a second discriminator having a second threshold different from the first threshold.
However, Gunnam shows a receiver circuit with multiple peak detection include threshold comparator to compare the return signal with a preset threshold (Fig. 7, para [62]-[63])
It would have been obvious to modify Allen’s Lidar system, in view of Gunnam, to include a discriminator/comparator on the second processing path so that the Lidar system can be used to identify object.
Regarding claim 10, Allen. as modified in view of Subasingha, teaches the LIDAR system of claim [[1]] 19, wherein: 
a first one of the signal processing paths includes a first matched filter defining a first pulse shape (Allen, Fig. 4, matched filter 52, col 7: lines 21-23).
Allen, as modified in view of Subasingha, fails to explicitly teaches a second one of the signal processing paths includes a second matched filter defining a second pulse shape different from the first shape.
However, Gunnam teaches the receiver circuit with multi- return signal reflected by multiple object due to laser beam divergence, wherein the receiver circuit receives signals with different pulse shape since the reflected signal can even come from unwanted object and therefore each matched filter inherently defining different pulse shape (Fig. 7, para [62]. See also, fig. 2, para [40]).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645